El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Regino Ortiz, un obrero que alega haber sufrido un acci-dente mientras trabajaba para la Central Monserrate, fue notificado en noviembre 4, 1937, de la resolución del Admi-nistrador del Pondo del Seguro del Estado, declarando su accidente no compensable.
De esa resolución recurrió el obrero para ante la Comi-sión Industrial, en abril 26, 1938. Al llamarse para vista el recurso, el Administrador del Pondo del Estado alegó que se había interpuesto fuera de término. Oyó la comisión a las partes y resolvió la cuestión suscitada en contra del obrero,, de acuerdo con los hechos y su regla dictada en mayo 23,, 1936, fijando en treinta días el término para apelar.
Pidió reconsideración el obrero y la comisión reafirmó su criterio por resolución de diciembre 20, 1938. Acudió enton-ces por medio de su abogado a este tribunal pidiéndole que revisara las órdenes de la comisión por los siguientes mo-tivos :
“(a) Porque la Comisión Industrial carece de facultad para dictar dicha regla.
*696“ (b) Porque en el supuesto de que la Comisión Industrial tu-viera esa facultad, dicha regla no fué adoptada en la forma que re-, quiere la ley.
“(o) Porque aun en el supuesto de que la Comisión Industrial tuviera facultad para dictar esa regla y suponiendo que hubiera aprobado la misma en la forma que determina la ley, esa regla es nula y no tiene validez alguna porque el recurso establecido ... no es el de apelación, el cual procedimiento no existe de acuerdo con la Ley Núm. 45 de 1935, Art. 9-10.”
Tras un estudio detenido de la ley y la jurisprudencia aplicable a los hechos del caso, creemos que los motivos pri-mero y tercero no están bien fundados, pero sí el segundo.
Prescribe el artículo 6 de la Ley Núm. 45 de 1935, en uno de sus párrafos (leyes de 1935, (1) pág. 283) que:
“La Comisión Industrial estará facultada para aprobar reglas para llevar a cabo aquellas disposiciones, facultades y deberes que le ■señale esta Ley, y para hacer que los procedimientos ante ella sean ■sencillos y sumarios; y tales reglas y reglamentos, después de apro-bados por el Gobernador y de publicados y promulgados .debidamente, tendrán fuerza de ley.”
Y a nuestro juicio es perfectamente claro que en uso del poder conferídole por el legislador y siendo como es un or-ganismo de naturaleza cuasi judicial, pudo la comisión fijar el término razonable dentro del cual debía ejercitarse el de-recho de apelar, recurrir o irse en alzada que de las resolu-ciones del Administrador para ante la comisión concede el estatuto. Ley Núm. 45 de 1935, artículos 6, 7 y 10, leyes de 1935, págs. 281, 285 y 289; 15 C. J. 901 y siguientes; 4 C. J. S. 884 y siguientes, y 3 Am. Jur., Appeal and Error, sección 417 y siguientes.
Pero si bien ello es así, para que la regla de la comisión sea válida y tenga fuerza de ley, debe cumplirse en un todo con la disposición legislativa, y aquí se admite por la propia comisión que no se cumplió con el requisito de la aprobación por el Gobernador.
No existiendo regla válida que fije el plazo, estaba en término el obrero cuando ejercitó su derecho. Cruz et al. v. *697Sucesión Jiménez, 32 D.P.R. 833 y 836. De la opinión con-currente que aparece a la página 840, se transcribe lo que signe: “El principio de una limitación al derecho de apelar se interpreta estrictamente en favor de un apelante. 3 C. J. pág. 1059 y siguientes donde se citan entre otros casos de California y de Louisiana.”

En tal virtiud nos vemos competidos a revisar la actua-ción de la comisión revocando sus órdenes de 7 y 20 de diciembre de 1938, devolviendo el oaso para ulteriores proce-dimientos en armonía con lo que aquí s-e decide.